DETAILED ACTION
This communication is response to the application filed 02/28/2020. Claims 1-3 are pending and presented for examination. A preliminary amendment, canceling claims 4-11, submitted 02/28/2020 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

claim 2, line 2, “the clear-to-communicate line” has been changed to “a clear-to-communicate line”.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: a transmitting device that is communicatively connected to a receiving device by at least a clear- to-communicate line and a request line: when the data is associated with a normal priority, detect whether the clear-to-communicate line indicates that the receiving device is available, if the clear-to-communicate line indicates that the receiving device is available, indicate a request to transmit on the request line, if the clear-to-communicate line indicates that the receiving device is unavailable, wait until the clear-to-communicate line indicates that the receiving device is available, and then indicate a request to transmit on the request line, after indicating a request to transmit on the request line, transmit the data to the receiving device when the clear-to-communicate line indicates that the receiving device is unavailable, and, after transmitting the data to the receiving device, release the indication of the request to transmit on the request line; and, when the data is associated with a high priority, indicate a request to transmit on the request line, regardless of an indication on the clear-to-communicate line, after indicating a request to transmit on the request line, transmit the data to the receiving device when the clear-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

US Patent 5,787,256 to Marik et al. discloses for all communication units in the communication network, a communication link is established between each communication unit and its parent by a predefined sequence of operations. Each communication unit in the network is capable of operating concurrently with other communication units in the network. Once a link to its parent is established, a communication unit then successively establishes communication links in a similar manner with each of its child units. Preferably the sequence of operations involve the RTS and CTS lines and the SDLC Set Normal Response Mode (SNRM), Non-Sequenced Acknowledge (NSA), Command Reject (CMDR), Reject (REJ), Receive Not Ready (RNR), and Receive Ready (RR) commands and responses (i.e., control messages).  Upon powering on of the computer system, step 100, or when all children have been serviced, step 134 or step 136, a communication unit determines whether the RTS line from its parent is active (i.e., has a positive voltage thereon), step 102, thereby determining whether the parent is requesting to send data. If so, the communication unit determines 
US Patent 7,660,346 to Klissner discloses an apparatus and method for enabling a connection over serial interface. In one embodiment, switch 311, with a common port in communication with the CTS line, switches to connect the CTS line to the RTS line at pin 7. Conversely, switch 310, with a common port in communication with the RTS line, switches to connect the RTS line to the CTS line at pin 8. Other handshake lines that can be cross-linked include the DCD line, the DTR line, and the DSR line (Col 4 lines 47-54).
US Patent 5,574,947 to Massa discloses providing external handshaking signals during the transmission of data from the printer 20 to the data terminal 15. REQUEST TO SEND and CLEAR TO SEND signals are provided on RTS and CTS lines 70, 75, respectively. In the preferred cable 10, the RTS line is connected to pin 4 of the data terminal connector 30 and pin 7 of the printer connector 35. The CTS line is connected to pin 9 of the data terminal connector 30 and pin 8 of the printer connector 35. The RTS and CTS lines are shorted together so that the printer 20 will receive a binary 0 on the CTS line whenever it provides a binary 0 on the RTS line (Col 6 lines 27-38).
US Patent 6,934,297 to Bensaou et al. discloses communication unit that wants to transmit a data packet to another communication unit must acquire access to a common communication channel (not shown) before transmitting a data packet. 
US Patent 7,467,312 to Esch et al. discloses arrangement and method for controlling communication of data between processors. If the application processor 100 would now like to initiate communication, it activates the signal on the line RTS 104. If the modem processor 101 is presently in the sleep state, it determines that activation of the signal on the line RTS 104 is a request to change to the awake state and activates itself. To state it clearly, it wakes up. As soon as the modem processor 101, for its part, is ready to receive data, it 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,109,543 to Dissosway et al.
US Patent 5,473,604 to Lorenz et al.
US Patent 5,197,067 to Fujimoto et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/Primary Examiner, Art Unit 2464